Citation Nr: 0024680	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  91-47 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension, claimed 
on both a direct basis and as secondary to service-connected 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from April 1958 to December 
1976.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California, (the RO) 
which denied entitlement to service connection for 
hypertension.   

In a September 1986 rating decision, service connection for 
hypertension was denied.  The veteran was notified of this 
decision and did not file a timely appeal.  That rating 
decision became final.  In May 1990, the veteran filed a 
claim to reopen the claim for entitlement to service 
connection for hypertension.  In a July 1990 rating decision, 
the RO determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for hypertension.  The veteran filed a timely appeal with 
respect to that rating decision.  In a July 1997 Supplemental 
Statement of the Case, the RO reopened the claim for service 
connection for hypertension and denied the claim.  

Pursuant to the veteran's request, the veteran testified at a 
hearing before the undersigned Member of the Board in October 
1999.  Unfortunately, the audio tape of the hearing was lost 
and a hearing transcript could not be made.  In fairness to 
the veteran, he was afforded another hearing before the 
undersigned in June 2000.  The hearing transcript of the June 
2000 hearing is associated with the claims folder.  At the 
time of the hearing, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. 20.1304 (1999).  This 
additional evidence has been associated with the claims 
folder and will be described below. 

FINDING OF FACT

Hypertension was not incurred in service, is not causally 
related to the veteran's period of service or to his service-
connected PTSD, and is not aggravated by the veteran's 
service-connected PTSD.    


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West  1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for hypertension.  He has in essence set out two theories of 
entitlement.  First, he contends that he had hypertension 
during service and that's service connection should be 
granted on a direct basis.  Second, he contends that his 
service-connected PTSD has either caused or aggravated his 
hypertension.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim for service connection 
on a direct and secondary basis, and render a decision.

Relevant Law and Regulations

Service connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).

If a veteran served continuously for ninety (90) or more days 
during a period of war or after December 31, 1946, if 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  See, in general, Allen v. Brown, 7 Vet. App. 
439 (1995). 

Well grounded claims 

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. 5107(a) (West 1991).  A claim for secondary 
service connection is subject to the well-groundedness 
requirement of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 633 (1992).

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In general, for a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical 
or in certain circumstances lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Similarly, in order for a claim for secondary service 
connection to be well grounded, there must be a medical 
diagnosis of a current disability, a service-connected 
disability, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Factual Background

Service medical records indicate that upon enlistment 
examination in April 1958, the veteran's blood pressure 
reading was 138/72.  A September 1959 service medical record 
indicates that the veteran's blood pressure reading was 
112/78.  A March 1962 service medical record indicates that 
the veteran's blood pressure reading was 120/72.  A June 1962 
service medical examination report indicates that the 
veteran's blood pressure reading was 125/70.  
An October 1962 service medical record indicates that the 
veteran's blood pressure was 150/100.  The veteran was being 
treated at the time for postgastrectomy dumping syndrome.  
Another October 1962 hospital record reveals that the 
veteran's blood pressure reading was 110/70.  The veteran was 
being evaluated for stomach pains.  

A March 1963 medical examination report indicates that the 
veteran's blood pressure reading was 144/90.  A February 1969 
service medical record indicates that the veteran's blood 
pressure reading was 122/88.  A March 1969 medical 
examination report reveals that the veteran's blood pressure 
reading was 130/90.    An August 1969 medical examination 
report indicates that the veteran's blood pressure reading 
was 128/80.   

An August 1969 emergency room record reveals that the veteran 
was being treated for injuries incurred in an automobile 
accident.  The veteran's blood pressure readings were 
160/100, 148/120, and 138/100.  

A May 1973 service medical examination report indicates that 
the veteran's blood pressure reading was 120/74.  An October 
1976 service retirement medical examination report indicates 
that the veteran's blood pressure reading was 120/88.  
Examination of the heart was normal.  Cardiovascular disease 
was not diagnosed.    

A February 1978 VA treatment record indicates that the 
veteran's blood pressure reading was 130/90.  There was no 
diagnosis of hypertension.  

A July 1979 VA cardiovascular consultation evaluation record 
indicates that the veteran had complaints of chest pain.  The 
assessment was atypical chest pain, possible esophageal 
spasm.  The examiner noted that the pain may have been a 
first episode of angina precipitated by stress of allergic 
reaction.  The examiner indicated that there was no evidence 
of myocardial infarction or cardiovascular compromise.  The 
veteran's blood pressure reading was 124/84.  

A May 1984 VA treatment record indicates increased blood 
pressure.  The veteran's blood pressure readings were 
160/120, 186/130, 138/114, and 160/122.  Subsequent VA 
medical records confirm a diagnosis of hypertension.  A 
November 1986 report of L.M.M., M.D., a private physician, 
includes a blood pressure reading of 158/108.  Diagnoses 
included hypertension.

PTSD was initially diagnosed during a VA psychiatric 
hospitalization in April and May 1987.  It was noted that 
this was "his first visit ever complaining of psychiatric 
problems other than alcohol abuse."  Hypertension was also 
diagnosed.  No other evidence of cardiac disease as found.

In a May 1989 rating decision, service connection was 
established for PTSD.  PTSD continues to be documented in the 
record.  See the report of a November 1998 VA psychiatric 
examination.  

During a September 1993 general VA physical examination, the 
veteran stated that he had been treated for hypertension 
during service.  During the examination, his blood pressure 
was recorded as 150/100.  The diagnosis was hypertension.

In August 1996, the veteran submitted, in support of his 
claim, a medical article entitled Hypertension and the War 
Veteran.  The article was written by Lawrence R. Moss of the 
American Board of Psychiatry & Neurology and Assistant 
Clinical Professor of Psychiatry at the UCLA School of 
Medicine.  Dr. Moss indicated that he reviewed twenty-one 
medical studies/articles in order to explore possible causal 
factors (the prisoner of war experiences and the PTSD) in the 
development of high blood pressure (hypertension) in war 
veterans.  Dr. Moss noted that the question was whether any 
of these factors either alone or in combination could help 
bring on the veteran's hypertension.  Dr. Moss stated that 
the research studies he reviewed, when taken together, made a 
compelling case for the thesis that psychological factors 
play a causative role in the development of hypertension.  
Based on the findings in the research studies, Dr. Moss 
concluded that psychosocial stress played an important 
causative role in the development of hypertension, and for 
many, if not most of the war veterans, their war time 
experience proved to be the greatest source of ongoing 
psychosocial stress throughout their lifetime.  Dr. Moss 
stated that therefore, it was reasonable to conclude that 
wartime experience often played a causative role in the 
development of hypertension.  Dr. Moss concluded that the 
veterans suffering from PTSD, the prototypical anxiety 
disorder, had an increased risk for developing hypertension.

A May 1997 VA examination report reveals that the examiner 
reviewed the claims folder.  It was noted that the veteran 
claimed that the hypertension was discovered in service in 
1976.  The veteran further stated that this "was on his 
discharge physical examination in 1976."  The examiner 
indicated that he reviewed the veteran's service medical 
records and the re-enlistment examination and the 
reenlistment reexamination was within normal limits.  The 
examiner indicated that he could not find a 1976 physical 
examination report.  The veteran also stated that the veteran 
informed him that hypertension was diagnosed in February 1977 
at the VA hospital.  The examiner stated that he could not 
find this record.  The examiner stated that VA treatment 
records did show treatment of the hypertension in 1984.  

The examiner stated that the medical records indicated that 
the veteran had essential hypertension, meaning of unknown 
origin.  The examiner stated that this was the most common 
form of hypertension in the general populace.  The examiner 
indicated that the veteran reported that because he got 
stressed, he had periodic rises in blood pressure.  
Examination revealed three blood pressure readings of 
160/100, which indicated an elevation in the diastolic.  The 
diagnosis was hypertension.  The examiner stated that the 
date of origin was still a matter of contention with the 
medical records and the veteran claimed that he was still 
trying to secure his records.  The examiner found no causal 
relationship between the PTSD and the hypertension, but an 
exacerbating one in periods of acute anxiety which can 
temporarily rise blood pressure and this was well documented 
and known currently.  The examiner indicated that causality 
could not be proven.    

In a June 2000 medical opinion, Dr. B.D., a VA physician, 
indicated that the veteran had been treated at the VA medical 
center in San Francisco, California, for hypertension for 
several years.  Dr. B.D. stated that the veteran was 
currently under treatment and he required two medications for 
control.  Dr. B.D. indicated that by history, the veteran was 
noted to have elevations of blood pressure during his years 
in the Navy and he may have been on treatment during that 
time.  Dr. B.D. stated that in her opinion, the veteran most 
certainly had hypertension of some degree since his late 20's 
and the record should verify this.  

At his hearing in June 2000, the veteran stated that his 
hypertension had its onset in service in 1962, the year he 
entered service.  [June 2000 hearing transcript, page 3].  He 
indicated that he had been treated for a duodenal ulcer and 
he was on blood pressure medication at that time.  [page 4].  
He stated that four to six months after his operation for the 
duodenal ulcer, his blood pressure was at a higher level than 
normal and he began to take medication.  [page 4].  He 
believed this occurred in 1969 or 1970.  [page 4].  The 
veteran stated that he was taken off the medication in 1974.  
[page 5].  He stated that he went to the VA Medical Center at 
Fort Miley in February 1977 and had his blood pressure 
checked and it was elevated.  [page 9].   
  
The veteran indicated that in 1980, he began to take his 
blood pressure reading each day and his blood pressure was 
higher than normal.  [page 5].  He stated that he went to 
Kaiser and began to take medication for the high blood 
pressure up until 1983.  [page 5].  He then went to the VA.  
[page 5].  The veteran indicated that his high blood pressure 
was due to his nightmares about Vietnam.  [page 6].  He 
indicated that he was recently hospitalized for his 
hypertension, stress and his sleep disorder.  [pages 6 and 
7].  The veteran indicated that Dr. D. had an opportunity to 
go through his medical records before rendering the medical 
opinion dated in June 2000.  [page 8].  

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board has concluded that the veteran's claim 
for service connection for hypertension is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As noted above, 
in order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or in 
certain circumstances lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Caluza, 7 Vet. App. at 506.  

The Board finds that all three prongs of the Caluza test have 
been met.  There is ample evidence that the veteran currently 
has hypertension, so a current disability has been 
demonstrated.  The veteran has arguably submitted competent 
medical evidence of in-service incurrence of hypertension in 
that his service medical records reveal elevated blood 
pressure readings.  The Board believes that such evidence, 
while hardly dispositive to the issue at hand, is sufficient 
for the limited purpose of determining whether this claim is 
well grounded.  Finally, there is medical opinion evidence of 
a nexus to service.  In a June 2000 statement, Dr. B.D., a VA 
physician, indicated that the veteran was noted to have 
elevated blood pressure readings during service and he had 
hypertension "of some degree" since his late 20's.  The 
Board finds that this medical opinion is sufficient to well 
ground the claim.

Since the claim for service connection on a direct basis is 
well-grounded, the claim for service connection for 
hypertension on a secondary basis is well grounded as well.   
See Schroeder v. West, 212 F.3d 1265 (2000).  The Board 
observes in passing that there is evidence of a current 
disability (hypertension) and of a service-connected 
disability (PTSD).  There is also arguably medical nexus 
evidence in the form of Dr. Moss' article.  

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there ample is medical and other evidence of record on which 
to decide the veteran's claim.  The Board also finds that 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claims.  All pertinent treatment records were 
obtained.  The Board notes that in 1985, the RO conducted a 
search for and obtained all available VA treatment records 
dated from 1976 to 1985.  The veteran was afforded a VA 
examination in May 1997.  The veteran was afforded the 
opportunity to testify at a personal hearing and in 
connection with the hearing he submitted the statement of Dr. 
D. alluded to immediately above.  The Board concludes that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  In 
addition, while a veteran's assertions are presumed credible 
for the limited purpose of ascertaining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
the presumption of credibility does not extend beyond that 
predicate determination.  See, e.g. Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).


Discussion

The veteran asserts that he is entitled to service connection 
for hypertension both on a direct basis and on a secondary 
basis.  He argues that his hypertension first manifested in 
service.  He also argues that the hypertension is caused or 
exacerbated by nightmares due to his service-connected PTSD.  
Therefore, the Board will separately analyze the veteran's 
entitlement to service connection for hypertension both on a 
direct basis (including taking into consideration the law and 
regulations relating to presumptive service connection) and 
as secondary to the service connected PTSD.  

i.  Direct service connection

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for hypertension on a direct 
basis.  Review of the record reveals that there is no medical 
evidence of treatment or diagnosis of hypertension in 
service.  The service medical records indicate that the 
veteran had six elevated blood pressure readings during a 
period of time of 18 years.  However, hypertension was not 
diagnosed in service or for a number of years after service, 
and there is no indication in the medical records that the 
veteran was treated for hypertension during his period of 
service or for several years thereafter.  

Significantly, in the opinion of the Board, the veteran's 
service medical records show that he had a normal blood 
pressure reading upon retirement from service; the veteran's 
blood pressure reading was 120/88; examination of the heart 
was normal.  The separation examination report did not 
reflect a diagnosis of hypertension.   

The Board points out that on two different occasions when the 
veteran had elevated blood pressure readings in service, he 
was being treated for an acute illness or injury.  For 
instance, service hospital records dated in October 1962 
indicate that the veteran's blood pressure reading was 
150/100.  The veteran was being treated for postgastrectomy 
dumping syndrome.  On August 1969, the veteran's blood 
pressure readings were 160/100, 148/120, and 138/100.  
Significantly, it was noted that the veteran was receiving 
emergency medical treatment at that for injuries incurred in 
an automobile accident. 

The medical records are in general accord that the first 
medical identification and treatment of hypertension was in 
1984, approximately eight years after the veteran left 
service and a number of years after the one year presumptive 
period found in 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 
3.309.  Although the Board has taken into consideration the 
veteran's hearing testimony and other statements, including 
statements to physicians, all to the effect that he was 
treated for hypertension in service and then in 1977 at the 
Fort Miley VASMC, the Board assigns such statements much less 
weight of probative value than it does to the various medical 
records, which together serve to document the onset of 
hypertension in 1984.

The Board is of course aware that at time the veteran's 
statements as to alleged treatment for hypertension during 
service and/or shortly thereafter have appeared in medical 
reports.  However, the fact that the veteran's self-reported 
medical history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
This case is unlike the situation presented in Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  [In that case, 
the examiner did not merely transcribe the veteran's 
statements, but rather reviewed the record and arrived at a 
medical conclusion based on the evidence. The examiner's 
opinion thus constituted competent medical nexus evidence.] 
Indeed, the 1997 VA examiner carefully reviewed the record, 
was unable to verify the veteran's statements concerning 
initial treatment of hypertension, and specifically indicated 
that the medical records demonstrated initial treatment in 
1984.  In short, the veteran's repeated contentions, in 
whatever form, do not constitute probative evidence as to the 
date of onset of hypertension in light of the entire record, 
particularly the medical records.  

Although it is clear that there indeed were isolated elevated 
blood pressure readings during service, there was never a 
diagnosis of hypertension in service.  In that connection, 
the Board notes that Diagnostic Code 7101 [hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)] of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999), provides in Note 1 that 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm."  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  See also the Court's discussion of this 
subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).   

The service medical records do not confirm a finding of 
hypertension, as set forth by Diagnostic Code 7101.  The 
service medical records do not establish that hypertension 
was confirmed by blood pressure readings taken two or more 
times on at least three different days.  As noted above, the 
service medical records show that the veteran had six 
elevated blood pressure readings over the course of 18 years.  
The Board finds that the service medical records do not 
confirm a diagnosis of hypertension, when consideration is 
given to the definition of hypertension as set forth in 
Diagnostic Code 7101.   

The Board further finds there is no probative or persuasive 
evidence of record which establishes that hypertension was 
diagnosed within one year from service separation in December 
1976.  The veteran asserts that hypertension was diagnosed in 
February 1977.  He contends that he was treated for 
hypertension at the VA medical center in San Francisco.  
However, the evidence of record does not support the 
veteran's contentions.  In 1985, the RO requested and 
obtained copies of the veteran's VA treatment records from 
1976 to 1985 from the VA medical center in San Francisco.  A 
record of treatment dated in February 1977 was not located.  
The VA treatment records do not reflect a diagnosis of 
hypertension within one year from the veteran's separation 
from service in December 1976.  The Board also notes that the 
veteran has not submitted a copy of the treatment record in 
question.  

The Board in passing notes that the VA treatment records show 
that the veteran underwent a cardiovascular consultation 
evaluation in July 1979.  The assessment was atypical chest 
pain, possible esophageal spasm.  There was no diagnosis of 
hypertension at that time and the veteran's blood pressure 
reading was 124/88.  Thus, even after a thorough workup 
approximately three years after service, hypertension was not 
identified.  

The probative medical evidence of record shows that the 
hypertension was first diagnosed in May 1984, almost eight 
years after service separation.  The medical records indicate 
that the veteran has been treated for hypertension since that 
time.  
    
The veteran has submitted a statement by Dr. B.D., a VA 
physician, in support of his claim.  The Board has carefully 
reviewed that statement, and as discussed above it formed a 
basis for the Board's determination that the veteran's claim 
was well grounded.  In the June 2000 medical opinion, Dr. 
B.D. indicated that by history, the veteran was noted to have 
elevations of blood pressure during his years in the Navy and 
he may have been on treatment during that time.  Dr. B.D. 
stated that in her opinion, the veteran most certainly had 
hypertension of some degree since his late 20's and the 
record should verify this.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
does not find the June 2000 medical opinion by Dr. B.D. to be 
of significant probative value as to in-service incurrence of 
hypertension or of a causal relationship between the 
hypertension and service.  It appears that Dr. B.D. relied 
upon a medical history as reported by the veteran.  A medical 
opinion is only as credible as the history on which it is 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can be no 
better than the facts alleged by the appellant"].  For 
instance, Dr. B.D. stated that the veteran "may" have been 
on treatment for hypertension service and the record 
"should" verify her conclusion that the veteran had 
hypertension in his late 20's, which would be during service.  
However, as discussed in detail above, the record does not 
verify Dr. B.D.'s conclusion that the veteran had 
hypertension in service.  The service medical records do not 
show that the veteran was being treated for hypertension in 
service or that hypertension was even diagnosed in service.  
Dr. B.D. was correct in that there is evidence of elevations 
of blood pressure during the veteran's period of service.  
However, it appears that Dr. B.D. did not review the service 
medical records, which as discussed above disclose only six 
elevated readings in 18 years, generally in conjunction with 
acute injury or illness.  Indeed, it appears that Dr. D. 
invites verification or rejection of her opinion based on the 
actual medical records which appear not to have been 
available to her.  The Board concludes that the medical 
opinion by Dr. B.D. is not of great probative value in light 
of the medical and other evidence of record, which as 
discussed above does not indicate that hypertension existed 
during service or for a number of years after service.

The veteran himself asserts that hypertension was first 
diagnosed in service in 1962 and that he was treated for 
hypertension in service.  The Board points out that the 
veteran is a lay persons who does not possess the specialized 
medical knowledge to provide a probative conclusion with 
respect to the issue of whether his hypertension was incurred 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Thus, although the veteran may describe 
symptomatology, his statements concerning diagnosis, i.e. 
that the hypertension first manifested in 1962 are not 
probative.  The Board also notes that the service medical 
records, discussed above, do not support the veteran's 
contentions.  

Also, in a June 1999 statement, the veteran's representative 
asserts, in essence, that the veteran's elevated blood 
pressure readings, which are documented in the service 
medical records, show that the veteran had hypertension in 
service.  The Board points out that there is no evidence 
showing that the representative has the specialized medical 
knowledge to provide a probative conclusion with respect to 
the issue of whether the veteran's hypertension was incurred 
in service.  See Espiritu, supra.  The representative also 
cited to the Merck Manual, 16th Edition, Chapter 24.  The 
Board finds that the medical information which the 
representative cites from the Merck Manual is not sufficient 
medical evidence to establish that the hypertension was 
incurred in service.  The Court has held that medical texts 
and opinions which are speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The 
information cited is too general and does not discuss the 
specific facts of the veteran's case.    

For the reasons and bases expressed above, the Board 
concludes that the weight of the evidence of record is 
against the veteran's claim that his hypertension was 
incurred in service or that there is a causal connection 
between the veteran's hypertension and his period of service.  
The greater weight of the evidence, including the service 
medical records and the VA treatment records, supports the 
conclusion that the hypertension first manifested in 1984, 
almost eight years after service separation.    

ii.  Secondary service connection

The veteran also asserts that the service-connected PTSD 
caused or aggravated his hypertension in that his nightmares 
caused his blood pressure to elevate.  

The only medical evidence that the veteran submitted in 
support of his claim for service connection for hypertension 
on a secondary basis are his own statements and the research 
article entitled Hypertension and the War Veteran by Dr. 
Moss.  In this article, Dr. Moss concluded that wartime 
experience often played a causative role in the development 
of hypertension and that veterans who suffered from PTSD had 
an increased risk for developing hypertension.    

The Board points out that this article does not discuss the 
specific facts of the veteran's case or the specific 
relationship between his PTSD and the development of the 
hypertension.  This article only discusses the relationship 
between hypertension and PTSD in general terms.  As noted 
above, the Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board has further considered the medical literature 
submitted by the veteran in light of more recent Court 
precedent.  In Mattern v. West, 12 Vet. App. 222 (1999), the 
Court held that an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inconclusive" to well 
ground a claim.  [Citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)].  However, the Court has also held that medical 
treatise evidence could "discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
objective facts."  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Additionally, the Court has held that medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional.  See Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997).  

The Board notes that this article may be sufficient to render 
the veteran's claim well grounded.  However, this article, 
alone, is not probative evidence of a causal relationship 
between the veteran's PTSD and his hypertension.  The article 
does not discuss the specific facts in the veteran's case.  
Also, the conclusions in the article are too general.  For 
instance, Dr. Moss indicated that veterans with PTSD "may" 
have an increased risk for hypertension and that wartime 
experience "often" played a causative role in the 
development of hypertension.  Most significantly, the veteran 
has not submitted a competent medical opinion to combine with 
the medical treatise.  Thus, the Board finds that, standing 
alone, the medical article by Dr. Moss is of little probative 
value with respect to establishing a causal relationship 
between the veteran's hypertension and his PTSD.  

The only other evidence that the veteran submitted in support 
of his claim for service connection for hypertension as 
secondary to the PTSD are his own statements.  The veteran 
himself asserts that the service-connected PTSD caused or 
aggravated his hypertension.  He indicated that his 
nightmares caused his elevated blood pressure readings.  The 
Board points out that the veteran is a lay person who does 
not possess the specialized medical knowledge to provide a 
probative conclusion with respect to the issue of whether his 
hypertension was caused by the PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the 
veteran's statements that the post-traumatic stress disorder 
aggravates or caused his hypertension are not probative.  

The Board finds that there is much more probative and 
persuasive evidence of record which establishes that the 
veteran's hypertension is not caused or aggravated by the 
service-connected PTSD.   A May 1997 VA cardiovascular 
examination report indicates that after review of the 
evidence of record, the VA examiner concluded that there was 
no causal relationship between the veteran's hypertension and 
the PTSD.  The VA examiner stated that the etiology of the 
essential hypertension was unknown.  The VA examiner found no 
causal relationship between the PTSD and the hypertension, 
but an exacerbating one in periods of acute anxiety which can 
temporarily rise blood pressure.  In essence, the VA 
physician indicated that a PTSD-related nightmare could 
temporarily elevate the veteran's blood pressure, as any 
stressful event could temporarily elevate anyone's blood 
pressure, but that that such acute elevation could not 
constitute the onset or aggravation of hypertension as a 
chronic disease process.

The Board finds the May 1997 VA medical opinion to be 
extremely probative.  The VA examiner reviewed the veteran's 
claims folder and medical records before rendering a 
determination.  The VA examiner is an expert in the field of 
cardiology.  He provided reasons and bases for the medical 
conclusion and referred to evidence which was in support of 
the medical opinion.  The Board believes that the VA 
examiner, as a cardiologist, has special knowledge in the 
field of cardiology and is competent to render a medical 
opinion as to the etiology of coronary artery disease.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  Thus, the Board 
finds that the VA examiner has the medical competence to 
render a medical opinion as to whether the service-connected 
PTSD is related to the veteran's hypertension.  The VA 
examiner found no evidence to support the veteran's 
contentions.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for hypertension claimed as 
secondary to PTSD, including on the basis of aggravation per 
Allen.  The benefit sought on appeal is denied. 


ORDER

The claim of entitlement to service connection for 
hypertension is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

